Citation Nr: 1514749	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to July 1973.  He died in October 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Honolulu, Hawaii.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran's fatal hypertension and arteriosclerotic cardiovascular disease were caused by his in-service exposure to herbicides, including Agent Orange.  Alternatively, she contends that the Veteran's chronic obstructive pulmonary disease (COPD), which materially contributed to the cause of his death, was caused or aggravated by his service-connected bronchial asthma.

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran passed away in October 2012, at the age of 78.  His certificate of death listed hypertensive and arteriosclerotic cardiovascular disease as the immediate cause of his death, and listed COPD as a significant condition contributing to his death but not resulting in the underlying cause.

The Veteran served on active duty from May 1952 to July 1973.  An April 1973 electrocardiogram (EKG) disclosed that he had developed a right bundle branch block.  An April 1973 internal medicine consultation report noted that the Veteran had a normal EKG in October 1972, but had since developed a complete right bundle branch block as shown on two EKGs.  The Veteran's blood pressure was listed as 130/88 on the right and left sides, supine position; 130/90 standing; and 140/90 with exercise.  Physical examination of his heart revealed a questionable point of maximum impulse, a loud S4 with grade I/VI systolic ejection murmur at the apex, and no marked change with squatting or exercise.  The report concluded with an impression of possible weight-related right bundle branch system block, and rule out atypical angina versus ischemic heart disease.  The physician noted that there was no definitive evidence of organic heart disease, but that the Veteran should have additional testing.  A submaximal stress exercise test, performed in June 1973, concluded with an impression of no evidence for ischemic heart disease, atypical chest pain elicited by exercise, and a complete right bundle branch block.

A post service VA physical examination, performed in October 1973, disclosed that the Veteran's cardiovascular system was normal.  The examination report also listed the Veteran's blood pressure as 150/90 standing, 155/90 sitting after exercise, and 150/90 two minutes after exercise.  Following this medical examination, the evidence of record does not shown any treatment of the Veteran until 2007.

Under these circumstances, the Board finds that the originating agency should undertake appropriate development to obtain any outstanding, pertinent treatment records.  Thereafter, the originating agency must obtain a medical opinion addressing whether the Veteran's fatal hypertensive and arteriosclerotic cardiovascular disease were related to his active service.

In August 2013, the RO obtained a medical opinion that it was less likely than not that the Veteran's COPD, which materially contributed to his death, represented a progression of his service-connected asthma.  The physician also opined that the Veteran's COPD was more likely than not a separate condition and not related to his service-connected bronchial asthma; and that it was less likely than not that any of the Veteran's symptoms or manifestations of pulmonary disease were due to his service-connected asthma.

In March 2015, the appellant's representative submitted an informal hearing presentation which argued that the Veteran's service-connected bronchial asthma caused or aggravated his fatal COPD.  The presentation referenced four medical articles on the internet supporting this contention.  One article reported that asthmatic people were 12.5 times more likely to develop COPD than people without asthma.  It also noted that while most people living with COPD have a history of smoking, the majority of smokers do not develop COPD later in life, suggesting that other factors, such as genetic, occupational, or environmental conditions, convey significant risks.  See http://www.webmd.com/lung/copd/news/20040712/asthma-may-raise-risk-copd-emphysema.  A second article indicated that a recent study by researchers in Australia found that more than 40 percent of children with severe asthma developed COPD by the age of 50, which is a 32-fold higher risk compared to asthma-free children.  See http://www.health.com/health/condition-article/0,,20425658,00.html.  A third article indicated that asthma, if not adequately treated, can lead to COPD.  See http://www.nhlbi.nih.gov/health/health-topics/topics/copd/causes.  The final article noted that asthma and COPD have considerable overlap of symptoms and pathogenesis, and several hypotheses have been proposed regarding the status of asthma and COPD as single disease entities. See http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2946698/.

While this newly referenced evidence is insufficient upon which to grant service connection in the current case, it does trigger VA's duty to assist and requires that a supplemental medical opinion must be obtained addressing the cause of the Veteran's death; and whether there is any relationship between the Veteran's fatal COPD and his service-connected bronchial asthma.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must contact the appellant and request her to provide identifying information and any necessary authorization to enable VA to obtain all available, outstanding records from all health providers who treated the Veteran during the period from 1973 to 2007.  Based on her response, the RO or the AMC must attempt to procure copies of all records which have not previously been obtained.  


2.  Thereafter, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to address the medical questions presented in this case.  Following the review of the Veteran's pertinent history, the physician should provide opinions on the following inquiries:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatal hypertensive and/or arteriosclerotic cardiovascular disease was related to his active service.  In providing this opinion, the physician must specifically consider the Veteran's inservice findings of a right bundle branch block in April 1973, as well as his elevated blood pressure readings in service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bronchial asthma caused or permanently worsened his COPD.  In providing this opinion, the examiner must specifically consider the articles cited within the appellant's March 2015 Informal Brief Presentation, which suggests that asthma can increase the risk of developing COPD.

(c)  Whether there is a 50 percent or better probability that any service-related pathology caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause or materially contributed to the Veteran's death?

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.

3.  Undertake any other indicated development.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case must then be returned to the Board for further appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

